Case 20-10343-LSS Doc 2947 Filed 05/04/21 Page1of4

cle RAY ~". AM B: SI

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

Reference Case a

April 28, 2021

Justice Silverstein

| am writing you as a victim of physical sexual abuse while | was in Scouting. While | know the
legal proceedings that are going on with the Boy Scouts of America (BAS) are extremely
important, | want you to know and remember that as a victim this is about so much more than
court proceedings.

This is about the lives of so many children nationwide who had their lives scarred for life, as the
entire BSA organization did everything necessary to hide these criminal acts.

Before | go into my story, it should be noted that | have identified my sexual abuser in my ASI
Court Proof of Claim Form that was filed with the court. | will never forget this man or his name
till the day | die. t five with the mental scars he left with me for a lifetime.

it was Saturday night of the weekend BSA Camporee and bonfire. The Order of the Arrow
indian Dance Team put on an Indian Dance Demonstration and | was extremely impressed with
them. After the dance team finished their demonstration, the Scout Leader that would turn out to
be my sexual abuser talked about the Order of the Arrow, Eagle Scouts and some about his life
and the fact he was a black belt in karate.

After the bonfire, | introduced myself to the Scout leader that would become my sexual abuser
because | had just been inducted into the Order of the Arrow within scouting and | was
remarkably close to completing my Eagle Scout program. He asked me about my progress on
my Eagle Scout and said he would talk to me more about it later.

 

1o0f4

 
Case 20-10343-LSS Doc 2947 Filed 05/04/21 Page 2of4

started talking to me about the Order of the Arrow, Eagle Scout, then he started telling me how |
needed to take up karate because it involved discipline and developing your body and mind.

 

| did not sleep all night in fear he may return. The next morning as we broke camp anytime |
saw my sexual abuser getting close to where | was, | would run and hide.

{ never attended another BSA Camping Camporee in scouting because of my fear that my
sexual abuser would be there or someone else would abuse me.

For years | suffered fear of being alone in a confined space with an unknown male. | have also
carried a great deal of guilt even to this day because other kids that may have been abused
because / did not have the guts to stand up against my sexual abuser.

When | turned 21, | went into Law Enforcement and | had no idea at the time | went into Law
Enforcement how my personal sexual abuse would cause me so much personal guilt and at
times causing me to hate myself. Throughout my Law Enforcement career, | had to re-live my
abuse over and over as | responded to and investigated the sexual abuse of other children as a
criminal investigator.

Today when | hear about a child sexual abuse, | continue to suffer guilt and sometimes even
continue to hate myself because in my heart | Know because | did not stand up to my sexual
abuser that other kids were abused by him. This is a guilt and pain that | endured all my adult
life and will continue to endure it till | go to my grave.

The people involved in the court Process (Judge and Lawyers) understand the law and know
some of the expected resutts of a Child Sexual Abuse, but you have no idea how it effects a
child throughout their entire life. You cannot totally understand the fear, the trust issues, mental
stress, and torture you put yourself through. Not to mention the guilt and blame we put on
ourselves.

2 of 4

 
Case 20-10343-LSS Doc 2947 Filed 05/04/21 Page 3of4

In my bedroom nightstand is my BSA Eagle Scout Award pictured below. This is something |
worked hard for and | should be extremely proud of, however that award lost its meaning.
because of my BSA Sexual Abuser. My mother died in 2020 and went to her grave proud of her
Eagle Scout never knowing what that award represented to me.

 

Approximately 6 years ago | was approached about being the Volunteer District Chairman for all
Boy Scout Troops and Cub Scout Packs within a two-county area. | was told | would be
responsible for assisting the paid BSA District Manager in the operation of the Troops and
Packs. My first thought was to say no way, but after thinking about it, this would give mea
chance to protect the children and help prevent someone else from becoming a sexual abuse
victim.

What | found out is their sexual abuse prevention program is just the perception of a real
Program that was based on ensuring everyone watched a required short sexual abuse video,
Past that there was no real emphasis on the child sexual abuse prevention program. But what
was just as important, | found out all the BSA wanted from me was my personal and business
contacts to raise money for them. | was not involved in the operation of the troops and packs
other than discussions with the paid BSA District Manager.

In the 6 months I held this volunteer position | learned the entire BSA Program was not about
the scouts as much as it was for each district to raise as much money as possible to support the
Giant Corporate World that had been formed by the Boy Scouts of America.

3of4

 
Case 20-10343-LSS Doc 2947 Filed 05/04/21 Page4of4

After Experiencing the BSA as a child and as an adult, | find myself wondering how an
organization that spent so much time pushing values, lost all its own corporate values by hiding

and protecting abusers for years. Then turning the BSA organization into a money-making
machine whichis very evident in the properties and assets they own. The BSA Organization
should not be about hiding criminals and raising money to support the big business structure
they formed but rather about protecting the kids and developing the kids to Be Prepared for life
and for their future.

My disappointments about the BSA continues to build is my mind and heart as the years go by.

t want to close by saying something about what we do not know. We do not know how many
scouts experienced something like the experience | had. We do not know how many of them
may have taken their own life because of this. We do not know how many may have suffered
some type of mental illness because of scouting sexual abuse. We do not even know how many
of them have hidden this from their own parents and grandparents for their entire life, like | did.
Some parents may even claim their children became productive, hardworking citizens because
of scouting, but they do not know for sure what may or may not have happened in scouting.

While | have suffered from my experiences in scouting and it has impacted my life, | still became
a productive, hard-working Citizen and my parents and grandparents have never known about
my sexual abuse in scouting. The only family member that knows about my sexual abuse is my
wife and we were married years before | ever shared it with her.

Thank you so much for allowing me to really vent about my sexual abuse and my experiences
with the BSA that has caused me and so many other kids a lifetime of pain, suffering and grief.

 

4of4

 
